UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. Semi-Annual report September 30, 2013 Advised by NorthCoast Asset Management LLC www.northcoastam.com (800) 558-9105 table of contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Schedule of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Approval of Investment Advisory Agreement 24 Additional Information 27 Privacy Notice 28 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, Advisor Semi-Annual Report, September 2013 It’s been said, “stocks climb a wall of worry”. That statement rings true for the first three quarters of the year. 2013 started with worries over the Italian elections, Cyprus, and fiscal cliff negotiations. And here we are, 273 days later, and similar concerns exist, particularly in our own political arena with debt ceiling negotiations and Federal Reserve stimulus spending. However, the market has digested both the drama and data, and the data has been winning. Stocks, as measured by the S&P 500 Index, have rallied for a 19% gain thus far in 2013, outpacing any move in the S&P 500 since 2003. Across the board, data points to a world economy on the mend. In the U.S., unemployment ticked down slightly to 7.3%, jobless claims lessened (albeit, it can be argued more people are simply giving up on seeking employment), and the Gross Domestic Product (GDP) growth rate held steady at a conservative 2%. In August, U.S. auto sales experienced their best month since May 2007, emerging markets business activity continued its expansion, and China lessened worries of a hard landing with increased manufacturing data. And after three and a half years of a crippling debt crisis, the world’s largest economy, Europe, finally pulled itself out of recession. With a mix of national austerity measures and centralized banking stimulus, led by growth out of France and Germany, European equities gained, with all international equities (MSCI ACWI ex U.S.) up almost 7% for the month of September. For the six months ending 9/30/13, the CAN SLIM® Select Growth Fund returned +6.94% while the S&P 500 returned +8.31%.The Fund came into the period at 96% invested and shed exposure as the market sold off to 76% invested on 5/22/13.It then steadily increased exposure to end the quarter fully invested at 98% as the market reversed and showed strength climbing the wall of worry. 1 CAN SLIM® Select Growth Fund The Fund’s overweight in Financials and Consumer Discretionary contributed positively to the Fund, and the underweight in Energy and Information Technology Sectors also contributed positively to the Fund. The Fund’s overweight in Industrials contributed negatively to the Fund, and the underweight in Materials contributed negatively to the Fund. Industrials and Materials were the only two sectors with negative contribution to the Fund during this semester. We achieved positive contribution from the other eight sectors’ overweight and underweight, hence our sector allocation worked well during the given time period. Stock selection was particularly positive in the Health Care and Materials Sectors while it was negative in Industrial and Financials.Vocus, Inc. (VOCS) and Alon USA Energy, Inc. (ALJ) were the worst contributing names for the Fund, while Spreadtrum Communications, Inc. (SPRD) and Medassets, Inc. (MDAS) were the best contributors during that semester. Our stance continues to be cautiously bullish, or opportunistic, and we begin the 4th quarter over 97% invested. To circle back to a metaphor used in the Annual Report, the driving conditions on the road dictate how fast we can drive. While there are clouds above, the road remains clear. Should conditions (data) change, we will slow down. Until then, our market exposure will remain high. Thank you for your business.It is a privilege to serve shareholders as advisor to the Fund and look forward to a bright future together. Sincerely, Patrick Jamin NorthCoast Asset Management, LLC 2 CAN SLIM® Select Growth Fund Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. MSCI ACWI ex U.S. Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world outside of the United States. The MSCI ACWI is maintained by Morgan Stanley Capital International, and is comprised of stocks from both developed and emerging markets. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® Select Growth Fund sector allocation AT SEPTEMBER 30, 2013 (UNAUDITED) * Cash equivalents and other assets in excess of liabilities. expense example FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/13 – 9/30/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the 5 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/13 9/30/13 4/1/13 – 9/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 6 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2013 (UNAUDITED) Shares Value COMMON STOCKS: 96.8% Accommodation & Food Services: 3.0% Cracker Barrel Old Country Store, Inc. $ DineEquity, Inc. Wyndham Worldwide Corp. Air Transportation: 0.8% Republic Airways Holdings, Inc.* Beverage and Tobacco Products: 0.9% Pepsico, Inc. Chemical Manufacturing: 7.3% Abbott Laboratories Allergan, Inc. Cytec Industries, Inc. Eli Lilly & Co. Grifols SA - ADR Johnson & Johnson Pfizer, Inc. Computer & Electronic Products: 9.5% Advanced Energy Industries, Inc.* Ametek, Inc. Benchmark Electronics, Inc.* Checkpoint Systems, Inc.* Cisco Systems, Inc. Generac Holdings, Inc. International Business Machines Corp. Silicon Graphics International Corp.* SunPower Corp.* Construction of Buildings: 1.3% Quanta Services, Inc.* The accompanying notes are an integral part of these financial statements. 7 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 96.8% (Continued) Credit Intermediation: 6.2% American Express Co. $ CIT Group, Inc.* Flagstar Bancorp, Inc.* JPMorgan Chase & Co. Visa, Inc. Wintrust Financial Corp. Data Processing & Hosting Services: 1.1% Exlservice Holdings, Inc.* Entertainment: 1.3% The Madison Square Garden Co.* Fabricated Metal Products: 2.4% Alliant Techsystems, Inc. Valmont Industries, Inc. Food Manufacturing: 4.8% Dean Foods Co.* Pilgrim’s Pride Corp.* Sanderson Farms, Inc. Tyson Foods, Inc. Insurance: 4.1% Cincinnati Financial Corp. Unum Group WellPoint, Inc. Xl Group PLC Internet Information: 2.5% AOL, Inc. Qihoo 360 Technology Co. Ltd. - ADR* The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 96.8% (Continued) Machinery Manufacturing: 3.2% Applied Industrial Technologies, Inc. $ NACCO Industries, Inc. The Toro Co. Medical Equipment & Supplies Manufacturing: 2.1% Medtronic, Inc. Myriad Genetics, Inc.* Merchant Wholesalers: 2.0% Ralph Lauren Corp. Whirlpool Corp. Motion Picture & Entertainment: 0.8% Lions Gate Entertainment Corp.* Oil & Gas: 1.2% Exterran Holdings, Inc.* Oil & Gas Extraction: 4.7% Anadarko Petroleum Corp. Cameron International Corp.* EOG Resources, Inc. Southwestern Energy Co.* Pharmacy Services: 2.1% Catamaran Corp.* Express Scripts Holding Co.* Professional, Scientific, & Technical Services: 0.9% Korn/Ferry International* The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 96.8% (Continued) Rail Transportation: 1.1% Union Pacific Corp. $ Renewable Energy: 1.0% Green Plains Renewable Energy, Inc. Retail Trade: 10.9% Aarons, Inc. Big 5 Sporting Goods Corp. Dillard’s, Inc. eBay, Inc.* The Home Depot, Inc. HSN, Inc. Liberty Interactive Corp.* Lowe’s Cos., Inc. Pier 1 Imports, Inc. Urban Outfitters, Inc.* Securities & Financial Services: 12.1% Citigroup, Inc. Fifth Third Bancorp OFG Bancorp Piper Jaffray Co.* PNC Financial Services Group, Inc. Popular, Inc.* PrivateBancorp, Inc. SLM Corp. SunTrust Banks, Inc. TCF Financial Corp. Wells Fargo & Co. Semiconductor Related Products: 3.1% ChipMOS TECHNOLOGIES (Bermuda) Ltd. The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 96.8% (Continued) Semiconductor Related Products: 3.1% (Continued) Cree, Inc.* $ First Solar, Inc.* Software: 1.2% Take-Two Interactive Software, Inc.* Transportation Equipment Manufacturing: 2.2% Huntington Ingalls Industries, Inc. Visteon Corp.* Truck Transportation: 1.1% Saia, Inc.* Utilities: 1.9% Edison International UGI Corp. TOTAL COMMON STOCKS (Cost $76,216,456) REAL ESTATE INVESTMENT TRUSTS: 0.8% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $729,263) TOTAL INVESTMENTS IN SECURITIES: 97.6% (Cost $76,945,719) Other Assets in Excess of Liabilities: 2.4% TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt * Non-income producing security. The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund statement of assets and liabilities AT SEPTEMBER 30, 2013 (UNAUDITED) ASSETS Investments in securities, at value $ (Cost $76,945,719) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Line of Credit Payable Due to Custodian Fund shares redeemed Investment advisory fees, net Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Trustees fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund statement of operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) INVESTMENT INCOME Dividends (net foreign withholding tax of $4,931) $ Interest Total investment income EXPENSES Investment advisory fees Distribution fees Administration fees Transfer agent fees Fund accounting fees Audit fees Registration fees Reports to shareholders Miscellaneous expense Custody fees Chief Compliance Officer fees Legal fees Trustee fees Insurance expense Total expenses Plus prior years fees waived subject to recoupment Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments ) Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund statements of changes in net assets Six Months Ended Year Ended September 30, 2013 March 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares(1) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares redeemed(2) Net increase $ $ Net of redemption fees of $12,536 and $3,755, respectively. The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund financial highlights FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD/YEAR Six Months Ended September 30, 2013 Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) * Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Net investment income — ) — Paid in capital from redemption fees (Note 2) * * ) * * Net asset value, end of period/year $ Total return %^ % )% % % )% SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate %^ % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/ recouped %+ % After fees waived/ recouped %+ % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived/ recouped )%+ % )% )% )% )% After fees waived/ recouped )%+ % )% )% )% )% * Less than $0.01 per share. + Annualized. ^ Not annualized. The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund notes to financial statements AT SEPTEMBER 30, 2013 (UNAUDITED) NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation, which it seeks to achieve through investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” 16 CAN SLIM® Select Growth Fund notes to financial statements AT SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At September 30, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. Generally Accepted Accounting Principles (GAAP) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and 17 CAN SLIM® Select Growth Fund notes to financial statements AT SEPTEMBER 30, 2013 (UNAUDITED) (CONTINUED) other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund records transfers at the end of each reporting period. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. See the Schedule of Investments for industry breakouts: Level 1 Level 2 Level 3 Total Common Stocks $ $
